Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Nos corresponde interpretar el Art. 613E de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. ant. see. 2697, que establecía un término de caducidad de dos (2) años para impugnar una adopción a los fines de determi-nar cuándo comienza a transcurrir dicho término si quien impugna la adopción es el menor adoptado(1) Por no estar de acuerdo con la sentencia que emite el Tribunal, disentimos.
*79I — I
La recurrente, Gladys de los Ángeles Martínez, es la segunda hija biológica del matrimonio constituido por Gladys Montañez Miranda y Eugenio Figarella Picó. Los padres de la recurrente se divorciaron, quedando la recu-rrente bajo la custodia y patria potestad de su madre.
El 11 de julio de 1977, cuando la recurrente contaba con cuatro (4) años de edad, su madre contrajo matrimonio con Ramón Daniel Martínez Soria. El núcleo familiar estuvo compuesto desde entonces por el matrimonio Montañez Miranda-Martínez Soria, las dos (2) hijas de la señora Montañez Miranda y posteriormente una (1) hija habida como fruto de este matrimonio.
Cuando la recurrente ya había cumplido diecisiete (17) años de edad, para el 30 de noviembre de 1989, el señor Martínez Soria, padrastro de la recurrente, peticionó ante el Tribunal Superior, Sala de San Juan, la adopción de la recurrente y su hermana, frutos del primer matrimonio de su esposa.
El 22 de enero de 1992, contando la recurrente con die-cinueve (19) años de edad, el tribunal efectuó la vista sobre la petición de adopción. Prestaron el consentimiento a la adopción, la madre biológica (esposa del padre adoptante) y el padre biológico de la recurrente, así como la propia recurrente. La adopción fue recomendada favorablemente por el Departamento de Servicios Sociales.
El tribunal de instancia aprobó, mediante sendas reso-luciones, la adopción de la recurrente y la de su hermana por el padre adoptante el 22 de enero de 1992, ordenando la inscripción de rigor en el Registro Demográfico.
Dos (2) años y tres (3) meses después de decretadas las adopciones, el 26 de abril de 1994, la recurrente impugnó su adopción mediante moción presentada ante el tribunal de instancia.
*80En dicha moción alegó que cuando cumplió los veintiún (21) años de edad, allá para el 20 de noviembre de 1993, buscó ayuda para mudarse del seno familiar y del control total al que era sometida. Adujo haber sido víctima de abuso sexual por su padrastro, luego padre adoptante, desde los trece (13) años de manera ininterrumpida hasta que se mudó del hogar.
En la súplica de su moción solicitó que no deseaba cons-tar como hija del padre adoptante en el Registro Demográ-fico y no deseaba llevar el apellido de éste.
El tribunal de instancia dictó una orden el 16 de mayo de 1994 requiriendo a la recurrente notificar copia de la moción impugnatoria a la Procuradora de Relaciones de Familia y a la parte adoptante y su abogado. Ordenó a la Secretaría del tribunal notificar copia de la moción a la Fiscalía de Distrito para procesar la acción criminal correspondiente.
La recurrente pidió la reconsideración de dicha orden el 31 de mayo de 1994. Indicó que había notificado su moción a la Procuradora de Relaciones de Familia. Repitió las ale-gaciones de su moción original. Cuestionó la autoridad o facultad del padre adoptante para expresar su consenti-miento a lo solicitado, y alegó que el consentimiento pres-tado por el padre adoptante en el procedimiento de adop-ción no era ratificado por ella. Pidió que se dejara sin efecto la orden de notificar al padre adoptante o a su abogado con copia de su moción.
El tribunal de instancia, mediante orden de 22 de julio de 1994, luego de atender la referida moción de reconside-ración, dictaminó que se le notificara al padre adoptante la moción, “por esta [sic] parte indispensable”.
Mediante “Moción al Amparo de la Regla 43 de Procedi-miento Civil sobre Solicitud de Determinaciones de Hecho y de Derecho Adicionales/Moción de Reconsideración” de 17 de agosto de 1994, la recurrente reiteró su interés en que *81se revocase la resolución de adopción y que se borrase el apellido de su padre adoptante de su inscripción de naci-miento; sostuvo que estuvo impedida por razón de contro-les familiares de recurrir al tribunal hasta dos (2) años y tres (3) meses de emitida la resolución de adopción; alegó que el término de dos (2) años no es de aplicación a los menores de edad; y expresó que “[s]e interesa de este Honorable Tribunal provea el remedio solicitado o determine cuál es el remedio que deba ser radicado y se provea de las guías que esta parte debe seguir”.
El tribunal de instancia, mediante Resolución de 12 de septiembre de 1994, determinó que examinada la moción para solicitar que se dejara sin efecto la resolución de adopción, así como la solicitud de reconsideración, la mo-ción para contestar moción de relevo y demás escritos pre-sentados, resolvía declarar NO HA LUGAR la moción para solicitar que se dejara sin efecto la resolución de adopción conforme al Art. 613E de la Ley de Procedimientos Legales Especiales, supra.
De dicho dictamen la recurrente acudió ante este tribunal mediante recurso de revisión(2) Por. Sentencia de 1ro de noviembre de 1995 devolvimos el caso al tribunal de instancia para que se unieran partes indispensables, a saber, el padre adoptante y el padre biológico(3)
Así las cosas, continuaron los procedimientos en instancia. Se trajeron al pleito a las partes indispensables que faltaban. El padre adoptante compareció el 27 de diciembre de 1995, negando las alegaciones de la solicitud de impugnación de la adopción, allanándose, sin embargo, a que se dejase sin efecto la adopción. El padre biológico no compareció y le fue anotada la rebeldía.
*82El tribunal de instancia señaló una vista en su fondo para el 7 de agosto de 1996.(4) Ésta no se efectuó ya que debía ser una vista privada y se señalaron otros casos para la misma sala y, además, debido a que las partes entendie-ron que antes de dicha vista se debía resolver el plantea-miento de derecho sobre la caducidad de la acción impug-natoria de la adopción.(5)
En vista de ello, el tribunal ordenó a las partes que so-metieran memorandos de derecho en apoyo de sus respec-tivas posiciones, lo cual hicieron.
Mediante Resolución de 29 de octubre de 1996, notifi-cada a las partes el 7 de noviembre de 1996, el tribunal de instancia resolvió que la acción de impugnación de la adop-ción no había caducado por entender que el término de caducidad de dos (2) años para impugnar una adopción que establece el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, comienza a contarse, en el caso de me-nores, a partir de la fecha en que éstos advengan a la ma-yoría de edad.
El Procurador General, no conforme con dicho dicta-men, recurrió oportunamente mediante certiorari ante el Tribunal de Circuito de Apelaciones el 9 de diciembre de 1996.(6)
Luego de los trámites procesales correspondientes(7) el Tribunal de Circuito de Apelaciones, mediante Sentencia de 17 de junio de 1997, archivada su notificación en los autos el 19 de junio de 1997, revocó la resolución del tribu*83nal de instancia y desestimó la causa de acción de impug-nación de la adopción.
El 9 de julio de 1997, la abogada de la aquí recurrente presentó ante el foro apelativo una moción para solicitar que se dejase sin efecto la notificación de la sentencia, sos-teniendo que sorpresivamente ésta fue notificada el 19 de junio de 1997, mientras se encontraba de vacaciones. El 11 de julio de 1997 dicho foro denegó la moción, notificándose la resolución en esa misma fecha.
Inconforme con la sentencia dictada por el Tribunal de Circuito de Apelaciones el 17 de junio de 1997, notificada el 19 de junio de 1997, recurre ante nos Gladys de los Angeles Martínez, mediante petición de certiorari presentada opor-tunamente el 22 de julio de 1997.(8) Señala los siguientes errores:
1) Erró el Tribunal de Circuito de Apelaciones al desestimar la causa de acción de la parte aquí compareciente basado en que el término de caducidad del Art. 613-E (SUPRA) le es de aplicación a la peticionaria y por ende, a los menores de edad adoptados y al determinar que ese término de 2 años va diri-gido por mandato legislativo, [en leguaje claro y sin lagunas], a todas las personas con interés en la impugnación de una adopción.
2) Erró el Tribunal de Circuito de Apelaciones en emitir una sentencia y posteriormente negarse a posponer los efectos de la misma cuando la representante legal de la parte perjudicada por esa sentencia estaba de vacaciones fuera de Puerto Rico y así lo había notificado responsablemente mediante moción con un mes de antelación a la determinación judicial.
3) Erró el Tribunal de Circuito de Apelaciones al determinar que hubo una vista evidenciaría en este caso el día 7 de agosto de 1996 ya que ese día la Honorable Procuradora de Familia le pidió a la juez la suspensión de la misma y las partes estuvimos contestes en no celebrar la vista sin que se resolviera el plan-teamiento de derecho sobre la caducidad o no de la acción. (En-fasis suplido.) Solicitud de revisión, pág. 2.
Mediante Resolución de 26 de septiembre de 1997 acor-*84damos revisar mediante certiorari. Habiéndose elevado los autos, la recurrente solicitó que se considerara la petición de certiorari como su alegato, a lo cual accedimos. El Pro-curador General presentó su alegato el 26 de enero de 1998, quedando el caso sometido.
II
El Art. 613E de la Ley de Procedimientos Legales Espe-ciales, supra, dispone:
Transcurrido el período de dos (2) años desde la fecha de la resolución del tribunal autorizando la adopción, cualquier irre-gularidad en los procedimientos se considerará subsanada y la validez de la adopción no podrá ser atacada directa ni colate-ralmente en ningún procedimiento. (Énfasis suplido.(9)
Se trata de un término de caducidad y no de un término prescriptivo. En Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 565-576 (1966), discutimos extensamente la diferencia entre las figuras jurídicas de la “caducidad” y la “prescripción”.
Entre los principios claramente enunciados en Ortiz Rivera v. Sucn. González Martínez, supra, pág. 572, reseñamos los siguientes:
Según Puig Peña: La caducidad “es aquel instituto jurídico por virtud del cual, nna vez expirado el plazo, que o bien la ley o bien la voluntad de los particulares establecen o asignan a la acción, ésta ya no puede ser ejercitable en modo alguno.’ En la decadencia el tiempo tiene un influjo decisivo y extintivo, pero actúa a modo de plazo únicamente, sin tener en cuenta la ne-gligencia o imposibilidad del titular del derecho .... La pres-cripción admite causa de suspensión y de interrupción. En la *85decadencia no tienen influencias estas causas, porque el efecto extintivo es radical y automático”. (Enfasis suplido.)(10)
Más adelante, Ortiz Rivera v. Sucn. González Martínez, supra, págs. 597-598, expresamos lo siguiente:
Los códigos que guardan origen con el nuestro, el italiano, el francés, el español han conservado el mismo orden que el nues-tro, por entender y con muy buen juicio, que la institución de la familia debe conservar su mayor claridad, su más segura iden-tidad ante los otros grupos sociales y económicos que junto con ella forman la sociedad humana. Así todas las impugnaciones contra la legitimidad, la condición jurídica de cada uno de los miembros de una familia deben ejercitarse con diligencia y de no hacerse así debe caducar, tan pronto transcurra el plazo legal establecido por el Derecho de familia, las acciones que pue-dan afectar la estructura ontogénica, el régimen tutelar, la dis-tribución de las herencias familiares.
No hay razón por la cual debamos discriminar contra la paternidad por vía de adopción o contra la familia adoptiva frente a la familia biológica en la aplicación de estos prin-cipios para concluir que el término de dos (2) años que establece el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, es un término de prescripción y no un término de caducidad. Además, como bien señala el ilustre Profesor Guaroa Velázquez
... [L]a prescripción no es una institución aplicable al derecho de familia, ya que la ley la configura para aplicarla solamente a la esfera del derecho privado (patrimonial), estableciéndola para proteger intereses individuales de que el particular puede disponer; por tanto, no pueden estar sujetos a prescripción los derechos que están fuera del comercio y no son susceptibles de disponibilidad por los particulares, entre los cuales derechos figuran los de filiación. G. Velázquez, La extinción de la acción de filiación en el Derecho Puertorriqueño, 17 Rev. Col. Abog. RR. 237, 245 (1957).
Es un principio general conocido que en “las acciones en el Derecho de Familia no están sujetas a términos pres-*86criptivos por no ser de índole patrimonial, es decir, por no estar dentro del comercio de los hombres”. W. Cortés Burgos, El problema de la caducidad en la filiación, Año XXII (Núm. 86) Rev. Der. Pur. 186, 198 (1983).
Específicamente, atendiendo la figura de la adopción, en Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254, 261 (1963), expresamos que “[n]o puede ignorarse que el propó-sito que anima la adopción es crear una relación perma-nente revestida de ciertas consecuencias jurídicas”. (Énfasis suplido.) Véase, además, M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989).
Precisamente por la certeza que deben tener las relacio-nes familiares, hemos resuelto que los términos dispuestos por el Art. 117 del Código Civil, 31 L.P.R.A. see. 465, para que el esposo impugne la presunción de legitimidad de los hijos nacidos vigente el matrimonio es un término de cadu-cidad y no de prescripción. Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991).
Igualmente, es de caducidad y no de prescripción el tér-mino para las acciones de filiación que establece el Art. 126 del Código Civil, 31 L.P.R.A. see. 505. Calo Morales v. Cartagena Calo, supra, pág. 121.
El hecho de que el Art. 613E de la Ley de Procedimien-tos Legales Especiales, supra, establece el término de ca-ducidad de dos (2) años para la impugnación de una adop-ción y que lo hace sin especial atención al sujeto que la impugna, significa que dicho término aplica erga omnes, sin que se reconozca por el Legislador excepción de clase alguna. No se trata de una laguna en el estatuto; se trata de un claro mandato estatutario a los efectos de que trans-curridos dos (2) años de la adopción “[l]a validez de la adopción no podrá ser atacada directa ni colateralmente en ningún procedimiento”. (Énfasis suplido.) íd.
Abrir las adopciones a una multiplicidad de acciones de impugnación, cuando los hijos adoptivos lleguen a la ma-yoría de edad, representa un grave riesgo a la certeza y *87permanencia de las relaciones paterno-filiales sin que a su vez el menor quede mejor protegido. ¿Qué propósito legal, moral o práctico de protección al hijo adoptivo puede tener que se le permita impugnar la paternidad adoptiva cuando llegue a la mayoría de edad, si precisamente por llegar a la mayoría cesa la custodia y la patria potestad por razón de emancipación? Ello debilita la institución de la familia adoptiva, exponiéndola a acciones judiciales innecesarias sin un fin justificado.
Si examinamos los hechos que dan lugar a la solicitud de la recurrente para impugnar la paternidad —que su padre adoptante abusó de ella sexualmente— estaríamos creando una causa de acción de impugnación a la paterni-dad adoptiva que una hija biológica no tiene contra su padre bajo las mismas circunstancias(11) Además, se crearía una causa de acción tardía e ineficaz ya que al llegar a la mayoría de edad ha cesado la custodia y la patria potestad, por lo que legalmente la hija tiene otros remedios adecua-dos para salir de la ignominia a que alegadamente la so-metió el padre y, ciertamente, no está obligada a vivir en su compañía.
Reiteradamente, hemos resuelto que la adopción debe interpretarse liberalmente a favor de los hijos adoptivos. Examinados los casos en que así nos hemos expresado, ob-servamos que son inaplicables a la controversia ante nos.
En Ex parte Feliciano Suárez, 117 D.P.R. 402, 406 (1986), resolvimos que son transmisibles a los herederos de un coadoptante los derechos otorgados por el Art. 138 del Código Civil, 31 L.RR.A. see. 539, que permite que se le reconozcan al hijo adoptado antes de 1947 todos los dere-chos sucesorios de los herederos naturales.
En dicho caso expresamos lo siguiente sobre la adop-ción:
*88En nuestro ordenamiento la adopción es un acto jurídico so-lemne mediante el cual se sustituye totalmente el parentesco familiar biológico o natural de una persona por otro en un pro-cedimiento judicial rigurosamente reglamentado, tanto por el Código Civil, Arts. 130-138 (31 L.P.R.A. sees. 531-539), como por el Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2691-2698. Manresa define la adopción como un acto “en virtud del cual la voluntad de los particulares, con el permiso de la ley y la autorización judicial, crea entre dos personas, una y otra natu-ralmente extrañas, relaciones análogas a las de la filiación legítima”. J.M. Manresa, Comentarios al Código Civil Español, 7ma ed. rev., Madrid, Ed. Reus, 1957, T. II, pág. 112. Feliciano Suárez, ex parte, supra.
Si con la adopción pretendemos que se creen entre dos (2) personas relaciones análogas a la filiación legítima, ¿cómo se justifica que permitamos que se impugne la pa-ternidad adoptiva por razón de abuso sexual cuando en el caso de la filiación legítima el abuso sexual de un padre hacia su hija no puede ser causa para impugnar la pater-nidad? ¿Por qué establecer una diferenciación entre la hija adoptiva y la hija biológica a los fines de permitir la im-pugnación de la adopción cuando se llegue a la mayoridad, si ya para entonces ha cesado la custodia y la patria potes-tad, y la hija está en libertad de protegerse?
En Valladares de Sabater v. Rivera Lazú, supra, pág. 261, resolvimos “[q]ue en Puerto Rico, aún antes de 1947, la adopción creaba lazos de parentesco entre el adoptado y los familiares del adoptante con las consiguientes conse-cuencias jurídicas en el orden sucesoral”.
Luego de así resolver, expresamos lo siguiente en dicho caso:
No puede ignorarse que el propósito que anima la adopción es crear una relación permanente revestida de ciertas consecuen-cias jurídicas. Para todos los fines, el adoptado se consideraba como un hijo legítimo del adoptante, y ese es el status familiar que debe reconocérsele a todos los fines legales. (Enfasis suplido.) Valladares de Sabater v. Rivera Lazú, supra, págs. 261-262.
*89Esto implica que la permanencia, certeza y finalidad de la adopción son valores de enorme importancia, valores que quedan erosionados de abrirse a impugnación años después de la adopción, por hijos menores de edad al llegar a la mayoría, alegando abuso sexual, abuso físico o abuso verbal. Remedio éste que no tienen los hijos contra sus padres biológicos; remedio éste que no es eficaz para evitar el abuso sexual o el maltrato porque se estaría ejerciendo luego de la emancipación por mayoridad, en que los hijos ya no están sujetos a la patria potestad y custodia de sus padres.
En Ex parte Ortiz y Lluberas, 42 D.P.R. 350, 356 (1931), este Tribunal resolvió que los hijos adoptivos tienen dere-cho a heredar como herederos forzosos de la adoptante.
Entendemos que en estos tres (3) casos se interpretó liberalmente la adopción a favor de los hijos adoptivos para equipararlos a los hijos legítimos, naturales o biológicos, no para establecer diferencias entre estos.
Ya hemos visto que el Art. 613E de la Ley de Procedi-mientos Legales Especiales, supra, no es susceptible de ser interpretado de otro modo que no sea como claramente dis-pone: que la validez de la adopción no podrá ser atacada directa o colateralmente en ningún procedimiento luego de transcurrido el período de caducidad de dos (2) años.
III
De otra parte, se nos pide que interpretemos desde cuándo debe computarse el término para impugnar la adopción. La parte recurrente plantea que en el caso de los menores adoptados, dicho término queda suspendido hasta que lleguen a la mayoría de edad. No nos persuade.
Dicha interpretación, además de colocarnos en la posi-ción de reinventar la ley, es jurídicamente insostenible. Si se trata, como en efecto lo es, de un término de caducidad, es inconsistente con esta figura jurídica que el término *90para iniciar la acción quede en suspenso hasta la mayoría de edad, salvo disposición expresa de la ley.
En Ortiz Rivera v. Sucn. González Martínez, supra, pág. 573, dijimos taxativamente, citando a Puig Peña:
La prescripción admite cansas de suspensión y de interrupción. En la decadencia no tienen influencia estas cau-sas, porque el efecto extintivo es radical y automático. (Énfasis suplido.)
Claro está, si una ley expresamente establece un tér-mino de caducidad que comienza a correr a partir de la fecha en que se adviene a la mayoría de edad no se trata de una suspensión o interrupción del término, sino de la fija-ción del término original a partir de esa fecha. Éste es el caso del Art. 126 del Código Civil de Puerto Rico, supra, que le concede al hijo cuatro (4) años después de cumplir la mayoría de edad para instar acción de filiación en caso del fallecimiento del padre o de la madre.
Si la intención legislativa hubiera sido que el término de caducidad para impugnar una adopción no comenzara a contarse hasta que un menor adoptado adviniera a la ma-yoría de edad, fácil le hubiera sido al legislador incorporar en el Art. 613E de la Ley de Procedimientos Legales Espe-ciales, supra, un lenguaje similar al del Art. 126 del Código Civil, supra.
Además, el Art. 126, supra, protege el derecho de un hijo a reclamar la filiación por lo que propende a fortalecer la permanencia de las relaciones paterno-filiales, mientras que la impugnación de la adopción atenta contra la perma-nencia de la relación paterno-filial.
Por otra parte, el hecho de que en algunas jurisdicciones se reconozca el derecho a impugnar la adopción a un hijo adoptado cuando adviene a la mayoría de edad por virtud de ley, no justifica que en nuestra jurisdicción, donde tanto se ha adelantado para equiparar al hijo adoptivo con el hijo biológico, incorporemos a la ley lo que nuestro Legislador no incorporó.
*91En M.J.C.A., menor v. J.L.E.M., menor, supra, hicimos una extensa reseña del desarrollo histórico de la adopción, desde tiempos remotos hasta el presente. Aunque existen elementos comunes entre el derecho aplicable a esta noble institución en Puerto Rico y otros países como España, en las distintas jurisdicciones se han desarrollado perfiles que no son idénticos a los nuestros.
En dicho caso reiteramos lo que este Tribunal expresó en Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975), como sigue:
De ahí que, en Rivera Coll v. Tribunal Superior, supra, pág. 327, expresamos que “[a] partir del 15 de junio de 1953, con la aprobación de las leyes Núm. 85 y Núm. 86 de ese año, 32 L.P.R.A. sees. 2691 [y 2692 a] 2698 y 31 L.P.R.A. sees. 531-539, respectivamente, tanto el procedimiento para la adopción como la figura jurídica de la adopción son el producto de nuestra autoctonía”. (Corchetes en el original.) M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 919.
Finalmente, debemos examinar los casos de De Jesús v. Chardón, 116 D.P.R. 238 (1985), y Márquez v. Tribl. Superior, 85 D.P.R. 559 (1962), con el fin de determinar si son aplicables a la controversia ante nos.
En De Jesús v. Chardón, supra, decidimos que el tiempo para instar una acción en daños que un menor heredó de su padre, no comenzaba a correr hasta que el menor lle-gara a su mayoría. Se trata, obviamente, de un término prescriptivo y no de caducidad, y de una acción patrimonial y no una acción de Derecho de Familia.
Márquez v. Tribl. Superior, supra, trataba igualmente de una acción de daños y perjuicios por motivo de un acci-dente en que se vio involucrado un menor. Resolvimos que no estaba prescrita la acción hasta que el menor adviniera a su capacidad jurídica. Nuevamente se trata de un caso de "prescripción” y no de “caducidad” en el que se reclama un derecho patrimonial (dinero) y no una relación paterno-filial revestida por el principio que fortalece la permanen-cia de las relaciones de familia.
*92En estos dos (2) casos, por tratarse de términos pres-criptivos, se aplican los conceptos de “suspensión” y de “in-terrupción” que no son aplicables a los términos de caducidad.
De otra parte, resulta inútil e innecesario el vulnerar la certeza e inmutabilidad que permea la institución de la adopción recurriendo a la suspensión del término de cadu-cidad impuesto por nuestra legislación, cuando existen re-medios adecuados en ley que tendría disponible un menor, en casos como el de autos, para proteger sus derechos. Vea-mos algunos de estos remedios.
En primer lugar, según manifestó la recurrente, lo único que deseaba era que se dejara sin efecto la resolución de adopción “para no llevar más el apellido ni constar como hija de aquél que la mancilló ... pues permanecer con [ese] apellido constituye una violación emocional”.(12) Sin embargo, para lograr tal fin la recurrente tiene disponible un procedimiento ex parte de cambio de nombre. A esos efec-tos, el Art. 31 de la Ley Núm. 24 de 22 de abril de 1931, según enmendada, 24 L.P.R.A. see. 1231, dispone para el cambio, adición o modificación de nombre o apellido a ins-tancia de parte interesada —presentando ante el tribunal la oportuna solicitud— expresando bajo juramento los mo-tivos de su pretensión, y presentando la prueba pertinente en apoyo de su solicitud. Dicho cambio o modificación de nombre o apellido, se verificará entonces en el Registro Demográfico tachando en el certificado el nombre susti-tuido y consignando el nuevo nombre autorizado por el tribunal.
Por otra parte, en caso de que una hija adoptada, como la de autos, no desee que le herede el padre adoptante que cometió abusos sexuales en su contra, podría desheredarlo a tenor con los Arts. 685 y 779 del Código Civil, 31 L.P.R.A. *93sees. 2261 y 2457, respectivamente. Dichos artículos, en lo pertinente, disponen que será justa causa para desheredar a los padres y ascendientes el que éstos prostituyeren a sus hijas o atentaren contra su pudor.
En cuanto a los adoptados que, debido a su minoría de edad, todavía se encuentran bajo la custodia y patria po-testad del padre o madre adoptivos, es de observar que existen también remedios protectores en ley para despojar-les de dicha custodia o patria potestad. Con arreglo a ello, el Código Civil dispone para que un menor que hubiere cumplido los dieciocho (18) años de edad pueda ser eman-cipado por decisión judicial aún en contra de la voluntad de sus padres, cuando éstos le diesen mal trato o ejemplos corruptores. 31 L.P.R.A. sees. 912 y 913. En caso de que se trate de un menor que no hubiese cumplido la edad reque-rida para tal emancipación, aún existe la Ley de Protección a Menores, Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. ant. see. 401 et seq.) derogada y suplantada recientemente por la Ley Núm. 342 de 16 de diciembre de 1999 mediante la cual el Estado, a través del Departamento de la Familia, interviene para proteger a los menores víctimas de mal-trato o negligencia por parte de sus padres. Dicha ley le otorga facultad al Departamento de la Familia para iden-tificar, investigar e intervenir en estos casos, pudiendo lle-gar incluso a la remoción del hogar adoptivo y a solicitar la privación, restricción y hasta suspensión de custodia y de patria potestad.
Por último, todo menor que resulte maltratado o que haya sido abusado sexualmente por el adoptante, podrá llevar contra éste las acciones criminales correspondientes.
Hemos visto entonces, que una hija adoptada como la de autos no se encuentra desprotegida de manera tal que se justifique el trastrocar la permanencia y seguridad que brinda nuestra legislación a la filiación adoptiva, mediante un remedio de impugnación de adopción que a fin de cuen-tas no tiene fin justificado.
*94IV
Por los fundamentos antes expuestos confirmaríamos la sentencia emitida por el Tribunal de Circuito de Apelacio-nes objeto de este recurso y disentimos de la sentencia emi-tida por este Tribunal.

 La Ley Núm. 9 de 19 de enero de 1995 derogó los Arts. 612-613F de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. ant. see. 2691 et seq., que reglamen-taban los procedimientos de adopción, aprobándose una nueva ley de adopción. Véase 32 L.P.R.A. see. 2699 et seq. No obstante, al momento de iniciarse la presente acción de impugnación de adopción el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, estaba vigente y es de aplicación.


 Ramón Daniel Martínez Soria, Ex Parte, Tribunal Superior de Puerto Rico, caso Civil Núm. RE-94-493.


 Véase Sentencia de 1ro de noviembre de 1995 en el caso Martínez Soria v. Tribunal Superior, 139 D.P.R. 257 (1995).


 En. la Petición de Certiorari se indica erróneamente la fecha de 7 de agosto de 1997 como la del señalamiento de la vista en su fondo.


 Solicitud de revisión, pág. 3; Alegato del Procurador General, pág. 4.


 El término de treinta (30) días para presentar el recurso vencía el 7 de diciembre de 1996 y se extendió hasta el 9 de diciembre de 1996, por ser el 7 y 8 de diciembre de 1996 días sábado y domingo, respectivamente.


 La recurrida en dicho procedimiento, aquí recurrente, presentó su alegato en oposición al certiorari el 5 de febrero de 1997 quedando el caso sometido. El 8 de mayo de 1997 la abogada de ésta presentó una moción para sohcitar la parabzación de los procedimientos durante el período de 10 de junio a 10 de julio de 1997, por encontrarse de vacaciones fuera de Puerto Rico. El Tribunal de Circuito de Apelacio-nes, sin embargo, nada proveyó sobre dicha moción.


 El término de treinta (30) días para presentar el recurso vencía el 19 de julio de 1997. Quedó prorrogado hasta el 22 de julio de 1997 por caer en un día sábado y por celebrase el lunes 21 de jubo de 1997 el natahcio de Don Luis Muñoz Rivera.


 Esta disposición, vigente cuando se inició la presente acción de impugnación de adopción el 26 de abril de 1994, fue derogada por la Ley Núm. 9 de 19 de enero de 1995, supra, la cual dispone en su Art. 19 que “[l]a acción judicial sobre anulabilidad de la adopción decretada tiene que ser instada dentro del término de caducidad de un año a partir de la fecha en que el decreto de adopción advenga final y firme”. 32 L.P.R.A. sec. 2699r.


 Ver, además, P. Puig Peña, Tratado de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1958, T. I., Vol. II, págs. 453-456.


 Obviamente, debe entenderse que de ser ciertas las alegaciones de abuso sexual, rechazamos tan despreciable conducta.


 Una vez autorizada una adopción, la Ley de Procedimientos Legales Espe-ciales exigía que la copia certificada de la resolución fuese remitida al Registro Demográfico. 32 L.P.R.A. ant. see. 2695. El adoptado entonces pasará a llevar el apellido de los adoptantes. 31 L.P.R.A. see. 535.